Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shintaro Yamada on 02/11/2021.

The application has been amended as follows: 
Claim 1 has been amended to read:
--“A composition, comprising: 
(a) at least one fatty acid sugar ester; 
(b) at least one anionic surfactant selected from taurate surfactants; 
(c) at least one polyoxyalkylenated polyol fatty acid ester having an HLB value of 12 or less; 
(d) at least one oil; 
(e) at least one polyol; and 
(f) water, 

wherein the amount of the (c) polyoxyalkylenated polyol fatty acid ester in the composition ranges from 0.1% to 5% by weight, relative to the total weight of the composition, 
wherein the amount of the (d) oil in the composition ranges from 50% to 90% by weight, relative to the total weight of the composition, 
wherein the amount of the (f) water in the composition ranges from 0.001% to 5% by weight, relative to the total weight of the composition, 
wherein the (c) polyoxyalkylenated polyol fatty acid ester is selected from PEO glyceryl fatty acid esters, and 
wherein the composition is in a form of a gel.”--

	Claims 7, 9, 10 and 13 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, JP2006-028062A, teaches a cleansing composition comprising surfactant, sucrose fatty acid ester, oil, blocked alkylene oxide, and alcohol.  The JP ‘062 reference however, does not teach the use of taurate surfactant, at least one polyol, and the composition in a gel form.  JP2004-051574A teaches a gel composition comprising the claimed surfactant.  However, there was no motivation to combine the references with the expectation of at least similar result.   

Claims 1-4, 6, 8, 11, 12 and 14-18 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUSAN T TRAN/Primary Examiner, Art Unit 1615